Per Curiam.
The respondent, Tera Lynn Clay, appeals from the order of the district court placing the care, custody, control, and possession of the children of the parties, Patrick James Clay, Jr., and Jill Marie Clay, in and with the petitioner, Patrick James Clay. We have, as required in cases of this nature, reviewed the record de novo to determine whether the district court abused its discretion. Grindle v. Grindle, 226 Neb. 807, 415 N.W.2d 150 (1987).
We find no such abuse; accordingly, the judgment of the district court is affirmed.
Affirmed.